DISSENT; Opinion Filed November 23, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00938-CV

               IN RE JAMES ALAN BARNES ET AL., Relators

           Original Proceeding from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-16-15204

                          DISSENTING OPINION
                         Opinion by Justice Pedersen, III
      This Court may not address the merits of any petition for writ of mandamus

absent strict compliance with Rule 52 of the Texas Rules of Appellate Procedure.

See TEX. R. APP. P. 52 (“original proceedings”); In re Barnes, 653 S.W.3d 345, 346

(Tex. App.—Dallas 2022, orig. proceeding) (Pedersen, III, dissenting). Relators fail

to comply with Rule 52, as the majority concedes. See Majority Op., 6-10.

      The majority recites that this Court may not “cut through the ‘red tape’ and

reach the merits when the record is defective.” Majority Op., 6-7 (quoting In re

Meehan, No. 05-21-00337-CV, 2021 WL 2943938, at *1 (Tex. App.—Dallas July

13, 2021, orig. proceeding) (mem. op.)). Yet the majority does exactly that. The

majority explains at length why relators fail to carry their burden to provide this
Court with a sufficient mandamus record under the Rules and why the record is

without assurance of reliability. See Majority Op., 7-10. Indeed, the majority

explicitly states the reasons for my dissent. See Majority Op., 6-10. The majority

cites two judicial opinions as authority for this departure, Humphreys v. Caldwell,

881 S.W.2d 940 (Tex. App.—Corpus Christi-Edinburg 1994, orig. proceeding) and

In re Christus Santa Rosa Health System, 492 S.W.3d 276 (Tex. 2016) (orig.

proceeding). Humphreys is an opinion of the Thirteenth Court of Appeals that does

not involve mental-health records but instead involves discovery of an insurance

company’s claim file, similar lawsuits, administrative complaints, and personnel

files. See Humphreys, 881 S.W.2d at 942, 945. In that case, our sister court overruled

a motion for leave to file a petition for writ of mandamus because, in part, the relator

failed to comply with Rule 52. See Humphreys, 881 S.W.2d at 943. In re Christus

Santa Rosa Health Systems, cited by the majority as authority to deviate from Rule

52 requirements, is closer to these facts. That case involved an order compelling

production of the health system’s medical peer review committee’s records

pertaining to a surgery. See In re Christus Santa Rosa Health Sys., 492 S.W.3d at

277. In the entire opinion there is no reference to either compliance or

noncompliance with Texas Rule of Appellate Procedure 52. Neither of these cases

remotely suggests the existence of an exception to compliance with Rule 52.

      Accordingly, I would follow Texas Rule of Appellate Procedure 52 and this

Court’s precedent and deny mandamus relief without addressing the merits. See TEX.
                                          –2–
R. APP. P. 52.7(a)(1); In re Butler, 270 S.W.3d 757, 759 (Tex. App.—Dallas 2008,

orig. proceeding) (“Because we conclude relators’ petition and record are not

authenticated as required by the Texas Rules of Appellate Procedure, we DENY the

petition for writ of mandamus.”).

      I respectfully dissent.




                                        /Bill Pedersen, III/
                                        BILL PEDERSEN, III
                                        JUSTICE


220938DF.P05




                                      –3–